Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2007 Date of Reporting Period: 03/31/2007 Item 1. Schedule of Investments. Nicholas Limited Edition, Inc. Schedule of Investments (unaudited) AS OF: 03/31/07 VALUE COMMON STOCKS - 94.34% Consumer Discretionary - Auto & Components 0.84% 120,000 Amerigon Incorporated * $ 1,494,000 Consumer Discretionary - Consumer Durables & Apparel 0.36% 25,000 Carter's, Inc. * 633,500 Consumer Discretionary - Consumer Services 2.03% 15,000 Chipotle Mexican Grill, Inc. - Class A * 931,500 50,800 Matthews International Corporation 2,067,560 5,000 Strayer Education, Inc. 625,000 3,624,060 Consumer Discretionary - Hotels, Restaurants & Leisure 3.84% 23,750 Applebee's International, Inc. 588,525 17,500 Jack in the Box Inc. * 1,209,775 37,500 P.F. Chang's China Bistro, Inc. * 1,570,500 30,500 Panera Bread Company * 1,801,330 22,500 Shuffle Master, Inc. * 410,625 57,500 Sonic Corp. * 1,281,100 6,861,855 Consumer Discretionary - Media 1.27% 85,000 Radio One, Inc. - Class A * 549,950 65,000 Radio One, Inc. - Class D * 419,900 104,477 Salem Communications Corporation * 1,305,963 2,275,813 Consumer Discretionary - Retail 4.83% 26,000 J.Crew Group, Inc. * 1,044,420 60,000 Monro Muffler Brake, Inc. 2,106,000 95,000 O'Reilly Automotive, Inc. * 3,144,500 17,500 Tractor Supply Company * 901,250 70,000 United Auto Group, Inc. 1,421,000 8,617,170 Consumer Staples - Food, Beverage & Tobacco 0.75% 25,000 J.M. Smucker Company (The) 1,333,000 Consumer Staples - Household & Personal Products 0.89% 50,000 WD-40 Company 1,585,500 Energy 3.46% 70,500 Crosstex Energy, Inc. 2,026,875 26,000 Denbury Resources Inc. * 774,540 20,000 Dril-Quip, Inc. * 865,600 140,400 Exploration Company of Delaware (The) * 1,523,340 40,000 TETRA Technologies, Inc. * 988,400 6,178,755 Exchange Traded Fund 0.11% 2,500 iShares Russell 2000 Growth Index Fund 200,150 Financials - Banks 4.49% 101,000 Baylake Corp. 1,550,350 55,000 CoBiz Inc. 1,095,050 60,000 FirstMerit Corporation 1,266,600 35,000 PrivateBancorp, Inc. 1,279,600 30,000 Seacoast Banking Corporation of Florida 680,100 50,000 Texas Capital Bancshares, Inc. * 1,025,000 25,000 Wintrust Financial Corporation 1,115,250 8,011,950 Financials - Diversified 5.32% 45,000 A.G. Edwards, Inc. 3,113,100 23,000 Affiliated Managers Group, Inc. * 2,492,050 60,000 Eaton Vance Corp. 2,138,400 75,000 Waddell & Reed Financial, Inc. 1,749,000 9,492,550 Financials - Insurance 7.28% 120,000 Brown & Brown, Inc. 3,246,000 112,500 HCC Insurance Holdings, Inc. 3,465,000 25,500 IPC Holdings, Ltd. 735,675 73,300 National Financial Partners Corporation 3,438,503 53,400 Willis Group Holdings Limited 2,113,572 12,998,750 Health Care - Equipment 7.02% 7,197 Cooper Companies, Inc. (The) 349,918 50,000 DexCom, Inc. * 393,000 75,000 ev3 Inc. * 1,477,500 5,000 ICU Medical, Inc. * 196,000 27,500 IDEXX Laboratories, Inc. * 2,409,825 19,700 Meridian Bioscience, Inc. 546,872 50,000 Micrus Endovascular Corporation * 1,192,000 55,000 NuVasive, Inc. * 1,306,250 74,000 Respironics, Inc. * 3,107,260 70,000 Wright Medical Group, Inc. * 1,560,300 12,538,925 Health Care - Pharmaceuticals & Biotechnology 4.95% 49,000 Charles River Laboratories International, Inc. * 2,266,740 40,000 Kendle International Inc. * 1,420,800 50,000 Medicis Pharmaceutical Corporation 1,541,000 45,000 PAREXEL International Corporation * 1,618,650 35,000 Techne Corporation * 1,998,500 8,845,690 Health Care - Services 7.21% 80,000 AmSurg Corp. * 1,959,200 62,500 DaVita, Inc. * 3,332,500 51,000 Dialysis Corporation of America * 644,130 31,200 MWI Veterinary Supply, Inc. * 1,029,600 87,000 United Surgical Partners International, Inc. * 2,680,470 89,000 VCA Antech, Inc. * 3,231,590 12,877,490 Industrials - Capital Goods 5.89% 10,000 Basin Water, Inc. * 68,700 35,000 Ceradyne, Inc. * 1,915,900 62,118 DRS Technologies, Inc. 3,240,696 52,650 Graco Inc. 2,061,774 55,000 MSC Industrial Direct Co., Inc. - Class A 2,567,400 25,000 Sun Hydraulics Corporation 668,250 10,522,720 Industrials - Commerical Services & Supplies 10.00% 35,500 Advisory Board Company (The) * 1,797,010 75,000 Brady Corporation 2,340,000 45,000 Copart, Inc. * 1,260,450 57,500 CRA International, Inc. * 3,000,350 52,500 G&K Services, Inc. 1,904,700 25,000 Huron Consulting Group Inc. * 1,521,000 75,000 Mobile Mini, Inc. * 2,008,500 90,000 Navigant Consulting, Inc. * 1,778,400 27,500 Stericycle, Inc. * 2,241,250 17,851,660 Industrials - Transportation 0.94% 94,250 Knight Transportation, Inc. 1,679,535 Information Technology - Hardware & Equipment 9.51% 90,000 ADC Telecommunications, Inc. * 1,506,600 35,000 Andrew Corporation * 370,650 50,000 Daktronics, Inc. 1,372,000 1,900 Dolby Laboratories, Inc. * 65,569 17,300 DTS, Inc. * 419,179 140,000 Emulex Corporation * 2,560,600 90,000 FLIR Systems, Inc. * 3,210,300 75,000 Packeteer, Inc. * 931,500 63,000 Plexus Corp. * 1,080,450 20,000 Rofin-Sinar Technologies Inc. * 1,183,600 65,000 ScanSource, Inc. * 1,744,600 29,000 TESSCO Technologies Incorporated * 788,510 125,000 Vishay Intertechnology, Inc. * 1,747,500 Information Technology - Semiconductors & Semiconductor Equipment 1.02% Entegris, Inc. * Information Technology - Software & Services 9.46% Business Objects S.A. * FactSet Research Systems Inc. Heartland Payment Systems, Inc. Hyperion Solutions Corporation * MICROS Systems, Inc. * Websense, Inc. * Wright Express Corporation * Materials 1.52% AptarGroup, Inc. Telecommunication Services 1.35% Asia Satellite Telecommunications Holdings Limited Clearwire Corporation * TOTAL Common Stocks (COST: $ SHORT-TERM INVESTMENTS - 5.70% Commercial Paper - 4.71% $1,975,000 General Mills, Inc. 04/02/07, 5.30% Verizon Communications Inc. 04/04/07, 5.31% Coca-Cola Enterprises Inc. 04/05/07, 5.26% Fortune Brands, Inc. 04/10/07, 5.30% Fortune Brands, Inc. 04/11/07, 5.30% Verizon Communications Inc. 04/11/07, 5.31% Fiserv, Inc. 04/13/07, 5.32% John Deere Capital Corporation 04/13/07, 5.26% Fortune Brands, Inc. 04/17/07, 5.30% General Mills, Inc. 04/24/07, 5.30% Variable Rate Security - 0.99% Wisconsin Corporate Central Credit Union 04/02/07, 4.99% TOTAL Short-term Investments (COST: $ 10,171,637) TOTAL SECURITY HOLDINGS - 100.04 % LIABILITIES, NET OF OTHER ASSETS ( - 0.04)% TOTAL NET ASSETS $178,547,353 % OF NET ASSETS * NON-INCOME PRODUCING As of March 31, 2007, investment cost for federal tax purposes was $129,151,508 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $52,741,804 Unrealized depreciation (3,282,828) Net unrealized appreciation $49,458,976 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/29/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/29/2007
